Citation Nr: 0504481	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a right ring finger injury. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from November 1996 
to November 2001.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in pertinent part granting service 
connection and assigning a noncompensable rating for 
residuals of a right ring finger injury.  

The veteran requested a hearing before the Board, he was 
afforded the opportunity of a hearing in January 2004, and he 
was provided notice of that pending hearing by an October 
2004 letter sent to his last known address of record.  That 
letter was not returned as undeliverable, and there is no 
indication that the veteran was not properly notified of the 
hearing.  The veteran failed to appear for the hearing, and 
has not subsequently requested that another hearing be 
scheduled.  Hence, the Board deems the request for a hearing 
to have been withdrawn.  38 C.F.R. § 20.702(d) (2004).  


FINDINGS OF FACT

1.  The veteran is right hand dominant.  

2.  The veteran's right ring finger injury residuals result 
in pain and loss of some strength and functioning of the 
hand.  He is unable to make a fist because of limitation of 
finger motion.  The impairment more nearly approximates 
amputation of the ring finger without metacarpal involvement.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 10 percent evaluation for residuals of a 
right ring finger injury, but no more, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Code 5230-5155 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case, including 
particularly by an issued April 2002 VCAA letter.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through the April 2002 
VCAA letter, as well as by the appealed December 2002 rating 
decision, a statement of the case in June 2003, and a 
supplemental statement of the case (characterized by the RO 
as a statement of the case) in March 2004.  

By the RO decision and the statement of the case and the 
supplement thereto, the veteran was informed of development 
already undertaken, as well as evidence of record pertinent 
to his claim on appeal.  

The veteran has informed the VA, in a February 2003 
statement, that he received no post-service treatment for his 
residuals of a right ring finger injury.  Hence, there are no 
pertinent post-service treatment records to be obtained.  An 
official examination of his residuals of a right ring finger 
injury was conducted in April 2002, which has appropriately 
assessed the nature and extent of that disability.  

By a February 2003 submission the veteran requested review of 
his claim by a decision review officer (DRO).  A DRO 
accordingly reviewed his claim de novo and prepared the June 
2003 statement of the case.

As noted in the introduction, the veteran did not appear for 
a scheduled Board hearing, and hence has provided no 
testimony supportive of his claim.  He has submitted 
statements in the course of his appeal which have been 
associated with the claims folder.  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The veteran was appropriately afforded that prior notice in 
the April 2002 VCAA letter.  Id.  Nonetheless, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) remain applicable, 
including provisions pertaining to when notice is issued.  In 
this instance, however, the Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.

The Question of a Higher Initial Evaluation for Residuals of 
a Right Ring Finger Injury 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2004); DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

A right ring finger tendon was torn in service, and the 
veteran did not have the tendon repaired.  As the veteran 
noted in his February 2003 statement, this injury is known as 
a "jersey finger."  This diagnosis was also assigned by 
official examination in April 2002.  The veteran noted that 
treating physicians in service recommended that the tendon be 
surgically repaired.  What has resulted from this injury and 
failure to repair the injury is the veteran's current 
disability.  

A QTC examination was conducted in April 2002.  The veteran 
complained of inability to completely flex the finger, 
stiffness in the finger, and limitation of motion making it 
difficult for him to write, open jars or use tools.  He also 
reported an associated knot in his palm that became painful 
when performing these activities.  Objectively, the veteran 
could not make a complete fist due to inability to flex his 
distal interphalangeal joint of the right ring finger, with a 
gap between the tip of the finger and the transverse fold of 
the palm of 5/8 inches.  There was also some right hand 
weakness.  The veteran did not have difficulty tying his 
shoes, fastening buttons, picking up paper, or grasping a 
pin.  There was a somewhat tender, palpable firm piece of 
tissue over the right ring finger tendon.  The examiner 
commented that there was associated pain and stiffness with 
flexion of the right hand, resulting in some difficulty in 
grasping or writing with the right hand.  The veteran was 
noted to be right hand dominant.  The examiner recommended 
follow up treatment with an orthopedist.  

While limitation of motion of the ring finger of either hand 
is ordinarily only assigned a noncompensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5230, in this case there 
is also pain and limitation of motion affecting functioning 
of the whole hand.  As provided in notes within the 
Diagnostic Code regarding hand disabilities, where disability 
of one finger affects other fingers or the whole hand, the 
condition must be appropriately rated based on the greater 
limitation of functioning.  38 C.F.R. §  4.71a.  Further, the 
38 C.F.R. Sections 4.40 and 4.45 require that additional 
dysfunction due to the presently indicated pain on use, 
weakness, and resulting impairment in functioning, be 
considered in assigning an appropriate disability rating.  
DeLuca.  Considering these factors of associated pain, 
weakness in flexion and impairment in writing and grasping, 
the Board concludes that the residuals of a right ring finger 
injury should be rated as analogous to amputation of the ring 
finger, without metacarpal involvement, warranting a 10 
percent evaluation for impairment of that finger of the major 
hand.  38 C.F.R. §§ 4.7,  4.71a, Diagnostic Code 5230-5155 
(2004).  The Board finds, on balance, that the 10 percent 
rating under that code appropriately equates with the 
residual impairment of dominant hand functioning as found 
upon examination.  38 C.F.R. § 4.7.

The preponderance of the evidence is against assignment of a 
still higher disability rating under any other analogous 
rating code addressing dominant hand or finger functioning, 
including any under 38 C.F.R. § 4.71a, as addressing 
amputation of fingers, arthritis of the joints, and ankylosis 
or limitation of motion of joints; or any under 38 C.F.R. 
§ 4.124a, addressing neurological functioning of the hand.  A 
higher level of functional impairment is not indicated by the 
evidence of record.  38 C.F.R. §  4.1.  Because the 
preponderance of the evidence is against assignment of a 
still higher evaluation, the benefit of the doubt doctrine 
does not apply for that purpose.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for 
residuals of a right ring finger injury reflects the most 
disabling this disorder has been since the effective date of 
service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that staged ratings 
for this disorder are not warranted.  Fenderson v. West, 
12 Vet. App Vet. App. 119 (1999).


ORDER

A 10 percent rating is granted for residuals of a right ring 
finger injury, subject to the law and regulations governing 
the payment of monetary awards.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


